EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Jensen on 3/15/2021.

The application has been amended as follows: 

Claim 19, line 3, after “wherein”, please insert  - - the patient of heart damage is identified by --. 
Claim 19, last second line, please delete “is indicative of heart damage”. 

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant method of identifying at least 50% decrease of intracellular level of either cTnT or cTnI from the cardiac tissue of a subject followed by treatment with combination of GGF2 and proteasome inhibitor.  The method is novel in treatment as well as satisfying judicial exception under 35 USC 101 in view of holdings of Vanda memo (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed.  Cir. 2018). Furthermore, the closest prior art is the reference of Liu et al. (Journal of Cardiac Failure 2005 11:1) Liu et al. found out the treatment of GGF2 can improve survival rate of doxorubicin-induced heart damage in mice (see Abstract and Methods; IDS reference).  However Liu et al. do not teach measuring cTnI or cTnT from the heart tissue of the mice to evaluate cardiotoxicity, i.e. heart damage. Additionally, Liu et al. do not suggest combining proteasome inhibitor with the GGF2 as treating agents for heart damage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641